Case 15-22478        Doc 36     Filed 01/10/19     Entered 01/10/19 14:14:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-22478
         Danette Seals

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2015.

         2) The plan was confirmed on 09/25/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/20/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/18/2016.

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,810.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-22478      Doc 36     Filed 01/10/19        Entered 01/10/19 14:14:38                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $25,735.90
        Less amount refunded to debtor                              $0.94

 NET RECEIPTS:                                                                                    $25,734.96


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,336.02
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,336.02

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ILLINOIS DEPT OF REVENUE         Priority             NA         799.50           799.50        799.50        0.00
 ILLINOIS DEPT OF REVENUE         Unsecured      1,164.07         120.00           120.00          22.51       0.00
 ILLINOIS TOLLWAY                 Unsecured         575.50      6,201.60         6,201.60      1,163.32        0.00
 INTERNAL REVENUE SERVICE         Unsecured      9,245.81       9,245.81         9,245.81      1,734.37        0.00
 INTERNAL REVENUE SERVICE         Priority       7,388.59       7,388.59         7,388.59      7,388.59        0.00
 JP MORGAN CHASE BANK NA AUTO     Secured        8,731.00       8,416.66         8,416.66      8,416.66     348.00
 NICOR GAS                        Unsecured            NA         442.03           442.03          82.92       0.00
 ILLINOIS SECRETARY OF STATE      Unsecured           0.00           NA               NA            0.00       0.00
 EDUCATION DEPT OF ED/NAVIENT     Unsecured         639.00           NA               NA            0.00       0.00
 HEARTBREAK TOWING                Unsecured         275.00           NA               NA            0.00       0.00
 MCSI INC/VILLAGE OF HILLSIDE     Unsecured         200.00           NA               NA            0.00       0.00
 TITAN INSURANCE GROUP            Unsecured         530.55           NA               NA            0.00       0.00
 TRANSWORLD SYSTEM INC/ATI PHY    Unsecured         625.00           NA               NA            0.00       0.00
 TSI 980/ILLINOIS TOLLWAY         Unsecured         928.00           NA               NA            0.00       0.00
 TSI 980/ILLINOIS TOLLWAY         Unsecured         286.00           NA               NA            0.00       0.00
 TSI 980/ILLINOIS TOLLWAY         Unsecured         214.00           NA               NA            0.00       0.00
 VILLAGE OF DOWNERS GROVE         Unsecured          50.00           NA               NA            0.00       0.00
 WILL COUNTY COURTHOUSE CIRCU     Unsecured           0.00           NA               NA            0.00       0.00
 ADVENTIST BOLINGBROOK HOSPITA    Unsecured         379.07           NA               NA            0.00       0.00
 ARNOLD HARRIS/ILLINOIS TOLLWAY   Unsecured         710.00           NA               NA            0.00       0.00
 ARNOLD HARRIS/ILLINOIS TOLLWAY   Unsecured         426.00           NA               NA            0.00       0.00
 ARNOLD HARRIS/ILLINOIS TOLLWAY   Unsecured         282.00           NA               NA            0.00       0.00
 CONTINENTAL SERVICE GROUP/ROO    Unsecured      3,045.21            NA               NA            0.00       0.00
 CREDIT COLL/VICTORIA SELECT      Unsecured         530.00           NA               NA            0.00       0.00
 CREDIT COLLECTION SERVICES/VIC   Unsecured         530.55           NA               NA            0.00       0.00
 DAVID BARHYDT                    Unsecured      1,982.64            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-22478      Doc 36     Filed 01/10/19    Entered 01/10/19 14:14:38               Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim          Claim         Claim        Principal       Int.
 Name                            Class    Scheduled       Asserted      Allowed         Paid          Paid
 US DEPARTMENT OF EDUCATION   Unsecured      1,698.00        2,361.98      2,361.98        443.07         0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal               Interest
                                                         Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                                   $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                          $8,416.66          $8,416.66                $348.00
       All Other Secured                                    $0.00              $0.00                  $0.00
 TOTAL SECURED:                                         $8,416.66          $8,416.66                $348.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                  $0.00
        Domestic Support Ongoing                            $0.00              $0.00                  $0.00
        All Other Priority                              $8,188.09          $8,188.09                  $0.00
 TOTAL PRIORITY:                                        $8,188.09          $8,188.09                  $0.00

 GENERAL UNSECURED PAYMENTS:                        $18,371.42             $3,446.19                  $0.00


 Disbursements:

        Expenses of Administration                          $5,336.02
        Disbursements to Creditors                         $20,398.94

 TOTAL DISBURSEMENTS :                                                                     $25,734.96




UST Form 101-13-FR-S (9/1/2009)
Case 15-22478        Doc 36      Filed 01/10/19     Entered 01/10/19 14:14:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
